Citation Nr: 1241503	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-42 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Osborne E. Powell, Jr., Attorney

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from November 1968 to November 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The reopened claim of service connection for posttraumatic stress disorder is REMANDED to the Department of Veterans Affairs Regional Office.

The claim of service for a psychiatric disorder other than posttraumatic stress disorder is raised by the record, and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The claim for service connection for posttraumatic stress disorder was previously denied by the RO in a rating decision in August 1999, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.





2.  The additional evidence received since the final rating decision by the RO in August 1999 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The rating decision in August 1999 by the RO, denying service connection for posttraumatic stress disorder, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2012).

2.  The additional evidence presented since the rating decision in August 1999 is new and material, and the claim for service connection for posttraumatic stress disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim for posttraumatic stress disorder, further discussion here of compliance with the VCAA is not necessary.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in August 1999, the RO denied service connection for posttraumatic stress disorder, in part, on the grounds that the evidence did not establish that the Veteran met the criteria for a diagnosis of posttraumatic stress disorder.


After the Veteran was notified of the decision and of his right to appeal, he did not appeal, and no new evidence pertinent to his claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b). 

The reopening of a claim of service connection which has been previously denied requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

In December 2006, the Veteran filed the current application to reopen his previously denied claim for posttraumatic stress disorder.  

In a decision in August 2007, the RO denied the claim on the merits.  The Veteran appealed the decision.  Whether or not the RO reopens a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's claim was received in December 2006, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).




For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence Previously Considered 

The evidence considered by the RO in August 1999 consisted, in part, of service treatment records, a January 1999 letter from a VA readjustment counselor reflecting that the Veteran had been visiting a VA Vet Center on a regular basis for counseling sessions for PTSD-related issues involving his Vietnam experiences, and a July 1999 VA examination report.   

The Additional Evidence


The additional evidence consists, in pertinent part, of records of mental health counseling for PTSD from the Vet Center dated from October 1994 to July 1999, and from August 2006 to March 2009, and VA records reflecting treatment for PTSD from March 1999 to June 1999, and from February 2008 to October 2010.  It also includes several reports of VA examinations, including that of a November 2008 VA examination, at which time PTSD was diagnosed.  It further includes the report of a private rehabilitation counselor, Dr. Stewart, reflecting a diagnosis of PTSD and the opinion that PTSD was related to the Veteran's claimed in-service stressors in Vietnam.



For the limited purpose of reopening the claim, the credibility of this evidence is presumed.  Also, as the evidence relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a current PTSD, and the lack of such evidence was a basis for the previous denial of the claim, such evidence is new and material under 38 C.F.R. § 3.156, and the claim for service connection for PTSD is reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for posttraumatic stress disorder is reopened, and to this extent only the appeal is granted.


REMAND

The Veteran's Army National Guard service personnel records have been obtained and records show that the Veteran was awarded the Combat Infantryman Badge (CIB), but the award of the CIB is not shown on the Veteran's DD Form 214, and his service personnel records for his period of active duty from November 1968 to November 1970, which includes his period of duty in the Republic of Vietnam, are not associated with the claims file.  As the service personnel records pertain to the claim, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records for his period of active duty from November 1968 to November 1970.




2.  Ask the Veteran to provide information about his claimed in-service stressors to include the approximate location and specific dates within a month or two and year of the events.

3.  If the Veteran is able to provide sufficient specificity regarding any alleged stressor, ask the JSRRC to verify the stressor or stressors to include searching any pertinent unit histories.

If the Veteran is not able to provide sufficient specificity regarding any alleged stressor, there should be finding that there is insufficient information to make a request to the JSRRC.

4.  After the development has been completed, adjudicate the claim of service connection for PTSD, considering the current version of 38 C.F.R. § 3.304(f)(3) (fear of hostile military activity).  

If an in-service stressor is shown, afford the Veteran a VA examination to determine whether an in-service stressor supports the diagnosis of PTSD.  If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


